                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

NIKLESH PAREKH,

      Plaintiff,

v.                                                     Case No: 6:18-cv-466-Orl-40TBS

CBS CORPORATION and BRIAN
CONYBEARE,

      Defendants.


                                         ORDER

      This case comes before the Court without a hearing on Plaintiff’s Motion for

Reconsideration Attorney’s Fees and New Evidence of Agreement that Defendants Will

Re-Word, Re-Organize Interrogatories and Request for Production (Doc. 77).

      The rules do not specifically provide for the filing of a motion for reconsideration,

but, it is generally understood that FED. R. CIV. P. 59(e) encompasses motions for

reconsideration. 11 Charles Alan Wright et al., Federal Practice & Procedure § 2810.1 (3d

ed. 2017); Van Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991), cert.

denied, 506 U.S. 828 (1992).

      Reconsideration of a court's order is an extraordinary remedy and a power to be

“used sparingly.” United States ex rel. Mastej v. Health Mgmt. Assocs., Inc., 869 F. Supp.

2d 1336, 1348 (M.D. Fla. 2012). “Appropriate circumstances for reconsideration include

situations in which the Court has obviously misapprehended a party’s position, the facts,

or mistakenly has decided an issue not presented for determination.” U.S. v. Halifax

Hosp. Medical Center, No. 6:09-cv-1002-Orl-31TBS, 2013 WL 6284765, at *1 (M.D. Fla.

Dec. 4, 2013). Reconsideration is also warranted based upon: “(1) an intervening change
in controlling law; (2) the availability of new evidence; and (3) the need to correct clear

error or manifest injustice.” McGuire v. Ryland Grp., Inc., 497 F. Supp. 2d 1356, 1358

(M.D. Fla. 2007).

       “A motion for reconsideration must demonstrate why the court should reconsider

its prior decision and ‘set forth facts or law of a strongly convincing nature to induce the

court to reverse its prior decision.’” Florida College of Osteopathic Med., Inc. v. Dean

Witter Reynolds, Inc., 12 F. Supp. 2d 1306, 1308 (M.D. Fla. 1998). Parties cannot use a

motion for reconsideration to ask a district court to “relitigate old matters, raise

arguments, or present evidence that could have been raised prior to the entry of

judgment.” Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009)

(quoting Michael Linet, Inc. v. Vill. of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005)).

       The party moving for reconsideration must present “facts or law of a strongly

convincing nature to induce the court to reverse its prior decision.” McGuire, 497 F. Supp.

2d at 1358 (internal quotations omitted). “This ordinarily requires a showing of clear and

obvious error where the interests of justice demand correction.” Id. (internal quotations

omitted). “A party who fails to present its strongest case in the first instance generally has

no right to raise new theories or arguments in a motion for reconsideration.” Id. (internal

quotations omitted). “To avoid repetitive arguments on issues already considered fully by

the court, rules governing reargument are narrowly construed and strictly applied.”

Capitol Body Shop, Case No. 6:14-cv-6000-Orl-31TBS, Doc. 129 at 3 (citing St. Paul Fire

& Marine Ins. Co. v. Heath Fielding Ins. Broking Ltd., 976 F. Supp. 198, 201-02 (S.D.N.Y.

1996)).

       Plaintiff alleges that during a lengthy meet-and-confer with counsel for Defendants

Plaintiff agreed to provide better answers to certain interrogatories based upon



                                              -2-
Defendants’ agreement to reword those interrogatories (Doc. 77 at 11). Plaintiff says that

instead of rewording the interrogatories, Defendants sent him a letter telling him which

interrogatories required better answers (Id.). Plaintiff then outlines the demands on his

time and explains he is doing the best he can under the circumstances (Id., at 12). Next,

Plaintiff provides a summary of Florida law on defamation including defamation per se

and the recovery of punitive damages (Id., at 13-14). Lastly, he returns to his contention

that Defendants were supposed to reword their interrogatories and that Defendants are

taking advantage of him (Id., 15-16). Attached to Plaintiff’s motion are copies of emails

which do not support his motion for reconsideration.

       The Court is not persuaded that there has been any change in the law, discovery

of new evidence that was not previously available, or need to correct clear or manifest

error. Instead, the motion for reconsideration attempts to relitigate the motion to compel

that was decided against Plaintiff. Accordingly, the motion for reconsideration is DENIED.

       DONE and ORDERED in Orlando, Florida on December 4, 2018.




Copies furnished to:

       Plaintiff
       Counsel of Record




                                            -3-
